DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2022 has been entered.


Status of Claims
•    The following is an office action in response to the communication filed 02/04/2022.
•    Claims 1-4, 9, 17-18, and 20 have been amended.
•    Claims 1-20 are currently pending and have been examined.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Application No. KR10-2019-0019390, filed on 02/19/2019 has been received.
Response to Amendment
In light of Applicant’s amendments, filed on 02/04/2022, the 112(b) rejection has been withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-16 are directed to a machine, and claims 17-20 are directed to a process. Therefore, claims 1-20 are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).
The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception 
Taking claim 1 as representative, claim 1 recites at least the following limitations that are believed to recite an abstract idea: 
storing a list, the list including one or more items designated by a user;
display an image either captured or previously stored;
recognize an object depicted in the image, including recognizing sub-features of the object depicted in the image; 
display a first set of selectors representative of the recognized sub features, and detect a selection of the first icon from the first set indicating a first sub-feature;
based on a first attribute associated with the first sub-feature, identify one or more matching items from the list that are pre-associated with the first attribute; 
display a second set of selectors representative of the identified one or more matching items, and detect a selection of a second icon from the second set indicating a first matching item; and
alter the image, including visually altering the recognized object included in the image based on the first matching item.
The above limitations recite the concept of identifying objects in an image and identifying items that match the objects.  These limitations, under their broadest reasonable 
Under Prong Two of Step 2A of the 2019 PEG, claims 1 and 17 recites additional elements, such as an electronic device, a camera, a display, a memory storing instructions, a processor, an image captured using the camera, and selectable icons. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration.  As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application.  Although these additional computer-related elements are recited, claims 1 and 17 merely invoke such additional elements as a tool to perform the abstract idea.  Implementing an abstract idea on a generic computer is not indicative of integration into a practical application.  Similar to the limitations of Alice, claims 1 and 17 merely recite a commonplace business method (i.e., identifying objects in an image and identifying items that match the objects) being applied on a general purpose FairWarning v. Iatric Sys.).  Likewise, claims 1 and 17 specifying that the abstract idea of identifying objects in an image and identifying items that match the objects is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer.  As such, under Prong Two of Step 2A of the 2019 PEG, when considered both individually and as a whole, the limitations of claims 1 and 17 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
                Since claims 1 and 17 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 1 and 17 are “directed to” an abstract idea (Step 2A: YES).

Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
Returning to independent claims 1 and 17, these claims recite additional elements, such as an electronic device, a camera, a display, a memory storing instructions, a processor, an image captured using the camera, and selectable icons. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claim merely invokes such additional elements as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Moreover, the limitations of claims 1 and 17 are manual processes, e.g., receiving information, analyzing information, sending information, etc.  The courts have indicated that mere automation of manual processes is not sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)).  Furthermore, as discussed above with respect to Prong Two of Step 2A, claims 1 and 17 merely recite the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks (see Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)).  Similar to FairWarning v. Iatric Sys., claims 1 and 17 specifying that the abstract idea of identifying objects in an image and identifying items that match the objects is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. 
Even when considered as an ordered combination, the additional elements do not add anything that is not already present when they are considered individually.  In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 1 and 17 simply convey the abstract idea itself facilitated by generic computing Alice/Mayo test, there are no meaningful limitations in claims 1 and 17 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 2-16 and 18-20, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea.  Dependent claims 2-16 and 18-20 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors.  Dependent claims 3, 5, 7-16 and 19-20 fail to identify additional elements and as such, are not indicative of integration into a practical application.  Dependent claims 2, 4, 6 and 18 further recite the additional elements of a first application that includes an object recognition function, a database, and an external server.  Similar to the discussion above under Prong Two of Step 2A, although these additional computer-related elements are recited, claims 2, 4, 6 and 18 merely invoke such additional elements as a tool to perform the abstract idea.  Implementing an abstract idea on a generic computer is not indicative of integration into a practical application. Further, these limitations generally link the use of the abstract idea to a particular technological environment or field of use.  These limitations specifying that the abstract idea of identifying objects in an image and identifying items that match the objects is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, under Step 2A, dependent claims 2-16 and 18-20 are “directed to” an abstract Alice/Mayo test, claims 1-20 are ineligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-9, 11-13, 15-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over newly cited Odizzio et al. (US 20180075523 A1), hereinafter Odizzio.

In regards to claim 1, Odizzio discloses an electronic device (Odizzio: [0037]), comprising: 
a camera (Odizzio: [0042]– “a digital camera”);
a display (Odizzio: [0046] – “a touch screen display device”);
a memory storing instructions and a list, the list including one or more items designated by a user (Odizzio: [0132] – “one or more computing devices may include one or more memories that store instructions for implementing the various components”; [0090] and Fig. 9H – “in response to a user selection option 904 they may be presented with screen 900h shown at FIG. 9H which includes a refinement menu 942h. As shown in FIG. 9H, refinement menu 942h may include one or more options to refine or filter a list of available makeup products according to various characteristics (e.g., finish, coverage, texture, benefit, etc.).”); and
a processor, operatively coupled to the camera, the display, and the memory, wherein instructions are executable by the processor to cause the electronic device to (Odizzio: [0029] – “one or more computing devices may include one or more memories that store instructions for implementing the various components described herein, one or more hardware processors configured to execute the instructions stored in the one or more memories”; see also [0042]; [0046]):
display on the display an image either captured via the camera, or previously stored in the memory (Odizzio: [0081] and Fig. 6 – “a base image (e.g., of a human face) is displayed to a user at via interface 606”; [0045] – “a base image (either captured via image capture module 234 or acquired from image database 240)”);
recognize an object depicted in the image, including recognizing sub-features of the object depicted in the image (Odizzio: [0042-0043] – “an image recognition module 222 configured to receive and process digital images and perform tasks such as facial feature detection… a human face and/or facial features automatically detected by image recognition module 222”);
display a first set of selectable icons representative of the recognized sub-features, and detect a selection of a first icon from the first set indicating a first sub-feature (Odizzio: [0088] and Fig. 9A – “the graphical user interface may also include one or more product selection menus 906 enabling a user to filter available virtual makeup products according to various filters such as…regions of the face…in response to selecting the “face” region via menu 906, a user may be presented with screen 900d”; Examiner note: Fig. 9A displays “face,” “eyes,” and “lips” selectors, interpreted to be selectable icons representative of sub-features);
based on a first attribute associated with the first sub-feature, identify one or more matching items from the list that are pre-associated with the first attribute (Odizzio: [0088] and Figs. 9A and 9D– “in response to selecting the ‘face’ region…a user can select a particular virtual makeup product type for the ‘face region.’…a user has selected ‘foundation’ via menu 906d and is presented with a graphical menu 916d showing at least one virtual foundation product or product line”; [0090] and Fig. 9H – “in response to a user selection option 904 they may be presented with screen 900h shown at FIG. 9H which includes a refinement menu 942h. 
display a second set of selectable icons representative of the identified one or more matching items from the user designations, and detect a selection of a second icon from the second set indicating a first matching item (Odizzio: [0088] and Fig. 9D – “a user has selected ‘foundation’ via menu 906d and is presented with a graphical menu 916d showing at least one virtual foundation product or product line. As shown in screen 900d, the user may also be presented with a second graphical menu 918d including an option to select various specific products from the product line”; [0090] – “refinement menu 942h may include one or more options to refine or filter a list of available makeup products according to various characteristics (e.g., finish, coverage, texture, benefit, etc.)” [0091] – “in response to receiving a makeup product selection”); and
alter the image, including visually altering the recognized object included in the image based on the first matching item (Odizzio: [0091] – “in response to receiving a makeup product selection (e.g., menu 906 and associated submenus) and a request to apply the selected product, a composite image 908 including a base image (e.g., of a human face) and a makeup image based on the selected product may be displayed to the user via the graphical user interface”; [0044] – “a makeup image generator 228 that generates a digital image or image filter based on a virtual 

In regards to claim 6, Odizzio discloses the apparatus of claim 1. Odizzio further discloses wherein recognizing the object included in the image further comprises: transmitting the image to an external server (Odizzio: [0041-0042] – “certain functionalities (e.g., image capture) may be performed at a client device while other functionalities (e.g., image recognition) may be performed at a remote server device…the devices are communicatively coupled via network(s) 110 using network devices 260a-b… Image recognition module may receive or retrieve digital images of a human face from image capture module 232”); and 
receiving recognition information for the object from the external server (Odizzio: [0043] – “image generation module 224 may include a mask generator 226 that generates overlay masks based…facial features automatically detected by image recognition module 222.”; [0041] – “[0041-0042] – “a client device while other functionalities (e.g., image recognition) may be performed at a remote server device…the devices are communicatively coupled via network(s) 110 using network devices 260a-b”).

In regards to claim 7, Odizzio discloses the apparatus of claim 1. Odizzio further discloses wherein recognizing the object included in the image further comprises: executing image processing on the image to extract information including at least one of a contour, shape, or feature point of the object (Odizzio: [0054] – “Using an image recognition process, a detected face in a base image can be classified as one of several predefined shapes”); and 
generate recognition information for the object based on the extracted information (Odizzio: [0054] – “Using a classification of the detected face, certain assumptions can be made about the shape in a region of interest (e.g., eyes, lips, forehead, cheek, etc.). In certain embodiments, the shape parameter can be defined as a number value in a range (e.g., [0, 1]) with 0 being no curvature (i.e., flat) and 1 being a predefined max curvature”).

In regards to claim 8, Odizzio discloses the apparatus of claim 1. Odizzio further discloses wherein the matching item is identified when a first prespecified category of the matching item matches a second prespecified category of the recognized object (Odizzio: [0090] and Fig. 9H – “in response to a user selection option 904 they may be presented with screen 900h shown at FIG. 9H which includes a refinement menu 942h. As shown in FIG. 9H, refinement menu 942h may include one or more options to refine or filter a list of available makeup products according to various characteristics (e.g., finish, coverage, texture, benefit, etc.”).

In regards to claim 9, Odizzio discloses the apparatus of claim 1. Odizzio further discloses wherein when multiple matched items having the first attribute are detected, the multiple matched items are sorted based on a second attribute of the recognized object, different from the first attribute matching the identified attribute (Odizzio: [0090] and Fig. 9H – “in response to a user selection option 904 they may be presented with screen 900h shown at FIG. 9H which includes a refinement menu 942h. As shown in FIG. 9H, refinement menu 942h may include one or more options to refine or filter a list of available makeup products according to various characteristics (e.g., finish, coverage, texture, benefit, etc.”).

In regards to claim 11, Odizzio discloses the apparatus of claim 1. Odizzio further discloses wherein the first matching item is identified when the matching item has a second attribute or a third attribute of the recognized object (Odizzio: Odizzio: [0090] and Fig. 9H – “in response to a user selection option 904 they may be presented with screen 900h shown at FIG. 9H which includes a refinement menu 942h. As shown in FIG. 9H, refinement menu 942h may include one or more options to refine or filter a list of available makeup products according to various characteristics (e.g., finish, coverage, texture, benefit, etc.)”; Examiner note: the examiner interprets identification to be inclusion among the product list).

In regards to claim 12, Odizzio discloses the apparatus of claim 1. Odizzio further discloses wherein the first attribute is a name of the recognized object (Odizzio: [0088] and Figs. 9A and 9D– “in response to selecting the ‘face’ region…a user can select a particular virtual makeup product type for the ‘face region.’…a user has selected ‘foundation’ via menu 906d and is presented with a graphical menu 916d showing at least one virtual foundation product or product line”).

In regards to claim 13, Odizzio discloses the apparatus of claim 12. Odizzio further discloses wherein the instructions are executable by the processor to cause the electronic device to: apply a visual effect to the recognized object on the display after identifying the matching item (Odizzio: [0091] – “in response to receiving a makeup product selection (e.g., menu 906 and associated submenus) and a request to apply the selected product, a composite image 908 including a base image (e.g., of a human face) and a makeup image based on the selected product 

In regards to claim 15, Odizzio discloses the apparatus of claim 1. Odizzio further discloses wherein the instructions are executable by the processor to cause the electronic device to: display recommendation information that is associated with the recognized object or associated with the first attribute (Odizzio: [0088] and Figs. 9A and 9D– “in response to selecting the ‘face’ region…a user can select a particular virtual makeup product type for the ‘face region.’…a user has selected ‘foundation’ via menu 906d and is presented with a graphical menu 916d showing at least one virtual foundation product or product line”).

In regards to claim 16, Odizzio discloses the apparatus of claim 1. Odizzio further discloses wherein the instructions are executable by the processor to cause the electronic device to: execute an application that is associated with the identified matching item, based at least in part on the first attribute (Odizzio: [0088] and Figs. 9A and 9D– “in response to selecting the ‘face’ region…a user can select a particular virtual makeup product type for the ‘face region.’…a user has selected ‘foundation’ via menu 906d and is presented with a graphical menu 916d showing at least one virtual foundation product or product line”; see also [0033]).

In regards to claim 17, claim 17 is directed to a method. Claim 17 recites limitations that are substantially parallel in nature to those addressed above for claim 1 which is directed a method (Odizzio: [0120]). Claim 17 is therefore rejected for the reasons set forth above in claim 1 and in this paragraph.

In regards to claims 19-20, all the limitations in method claims 19-20 are closely parallel to the limitations of apparatus claims 8 and 11 analyzed above and rejected on the same bases.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Odizzio, in view of newly cited Sugaya (US 20190197736 A1), hereinafter Sugaya.

In regards to claim 2, Odizzio discloses the apparatus of claim 1. Odizzio further discloses 
that the list is stored in association with a first application that includes an object recognition function (Odizzio: [0039] – “One or more repositories and/or databases 124, which support certain utilities may store content required for implementing the virtual makeup features described herein…may store host applications,…data related to image processing…information relevant to the users (e.g., registration information or usage statistics), etc.”; [0042] – “virtual , and 
	wherein visually altering the recognized object includes changing at least a color of the recognized object (Odizzio: [0044] – “generates a digital image or image filter based on a virtual makeup product that is overlaid on a base image of human face…filter in this context is a particular visual processing effect (e.g., …application of color)”),
yet Odizzio does not explicitly disclose wherein the first set of selectable icons representative of the recognized sub-features is removed from display when the second set of selectable icons representative of the identified one or more matching items is displayed. However, Sugaya teaches a similar virtual makeup apparatus (Sugaya: [abstract]), including
wherein the first set of selectable icons representative of the recognized sub-features is removed from display when the second set of selectable icons representative of the identified one or more matching items is displayed (Sugaya: [0058-0059] and Fig. 10 – “The screen 31 receives an operation of selecting a portion (hereinafter referred to as a “first target portion”) for performing makeup…When the first target portion is selected, a screen 32 shown in FIG. 10 is displayed on the display unit 25. The screen 32 includes samples 321 of a plurality of colors.”; Examiner note: Fig 10 depicts display screen 31 with selectable “eye,” “mouth,” and “cheek buttons, and these buttons are removed on screen 32). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the removed selectors of Sugaya in the apparatus of Odizzio because Odizzio already discloses changing interface items and Sugaya is merely demonstrating that the selectors can be removed. Additionally, it would have been obvious to have included wherein the first set of selectable icons representative of the recognized sub-features is removed from display when the second set of selectable icons representative of the identified one or more matching items is displayed as taught by Sugaya because interface components are well-known and the use of it in a product trying apparatus would have provided allowed users to easily purchase makeup items (Sugaya: [0145]).

In regards to claim 18, all the limitations in method claim 18 are closely parallel to the limitations of apparatus claim 2 analyzed above and rejected on the same bases.  

Claims 3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Odizzio, in view of Sugaya, in view of previously cited Hiranandani et al. (US 20180121988 A1), hereinafter Hiranandani.

In regards to claim 3, Odizzio/Sugaya teaches the apparatus of claim 2, yet Odizzio does not explicitly disclose wherein the instructions are executable by the processor to cause the electronic device to: receive a product list managed by a second application associated with a product purchase function; and update the list including the one or more items based in part on the received product list.
However, Sugaya further teaches information managed by a second application associated with a product purchase function (Sugaya: [0071] – “the output unit 205 displays a purchase screen 35 on the display unit 25 based on the received cosmetic information”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Sugaya with Odizzio for the reasons identified above with respect to claim 2.

 wherein the instructions are executable by the processor to cause the electronic device to: receive information comprising a product list (Hiranandani: [0003] – “as a user shops for products online and/or purchases products, information regarding the browsed and purchased products is recorded and used to provide recommendations”); and 
update the list including the one or more items based in part on the received product list (Hiranandani: [0003] – “as a user shops for products online and/or purchases products, information regarding the browsed and purchased products is recorded and used to provide recommendations”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the product information of Hiranandani in the apparatus of Odizzio because Odizzio already discloses user preferences and Hiranandani is merely demonstrating that the analysis can include purchased products. Additionally, it would have been obvious to have included wherein the instructions are executable by the processor to cause the electronic device to: receive information comprising a product list; and update the list including the one or more items based in part on the received product list as taught by Hiranandani because product recommendations are well-known and the use of it in a product matching augmented reality system would have provided users with targeted product recommendations (Hiranandani: [0004-0005]).

Claims 4-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Odizzio, in view of previously cited Hiranandani.

In regards to claim 4, Odizzio discloses the apparatus of claim 1. Odizzio further discloses wherein a database is stored in the memory (Odizzio: [0039] – “databases”; see also [0029]), and
wherein the detecting the one or more matching items further includes: detecting multiple matched items having the first attribute and displaying the multiple matched items on the display, wherein the multiple matched items are sorted into an arrangement for display as the second set of selectable icons, by reference to information stored in the database (Odizzio: [0088] and Fig. 9D – “a user has selected ‘foundation’ via menu 906d and is presented with a graphical menu 916d showing at least one virtual foundation product or product line. As shown in screen 900d, the user may also be presented with a second graphical menu 918d including an option to select various specific products from the product line”; [0091] – “in response to receiving a makeup product selection”; see also [0101]);
yet Odizzio does not explicitly disclose the database storing scores of user preferences associated with each of the one or more items, and attributes of each of the one or more item. However, Hiranandani teaches a similar augmented reality method (Hiranandani: [abstract]), including
the database storing scores of user preferences associated with each of the one or more items, and attributes of each of the one or more items (Hiranandani: [0032] – “the product recommendation system compares the three-dimensional features of the augmented product to a candidate product to determine a style similarity between the augmented product and candidate product that the product recommendation system may recommend to the user. If the augmented product is a chair with arms, legs, and an arched back, a candidate product with the same 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the scoring features of Hiranandani in the apparatus of Odizzio because Odizzio already discloses analyzing multiple items and Hiranandani is merely demonstrating that the analysis can be with a score. Additionally, it would have been obvious to have included the database storing scores of user preferences associated with each of the one or more items as taught by Hiranandani because product scoring applications are well-known and the use of it in a product matching augmented reality system would have provided users with product recommendations that account for the environment in which the user will use the product (Hiranandani: [0004-0005]).

In regards to claim 5, Odizzio/Hiranandani teaches the apparatus of claim 4. Odizzio further discloses wherein the instructions are executable by the processor to cause the electronic device to: in response to detecting a prespecified user input associated with the item, update the database according to the prespecified user input (Odizzio: [0107] – “the previously described virtual makeup user interface may include options through which an end user may provide feedback on the accuracy of the virtual makeup product. This end user feedback can then be incorporated during further internal product calibration to improve the simulation accuracy of the virtual makeup product.”; see also [0035]).

In regards to claim 10, Odizzio discloses the apparatus of claim 9, 
yet Odizzio does not explicitly disclose wherein the instructions are executable by the processor to cause the electronic device to: when a count of the multiple matched items is greater than or equal to a prespecified count, the matching item is identified from among the list using the second attribute, in addition to the first attribute. However, Hiranandani teaches a similar augmented reality method (Hiranandani: [abstract]), including
wherein the instructions are executable by the processor to cause the electronic device to: when a count of the multiple matched items is greater than or equal to a prespecified count, the matching item is identified from among the list using the second attribute, in addition to the first attribute (Hiranandani: [0034-0035] – “After creation of the recommendation images, in certain examples, the product recommendation system determines the color compatibility of the recommendation images…the product recommendation system uses both the color score and the similarity score to determine an overall score for the recommendation images”; [0118] – “product recommendation system 120 then determines which among the set of recommendation images have the highest overall score by examining the ranking…the product recommendation system 120 may be configured to only select the single, highest-ranked recommendation image”; see also [0051]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the multiple matched item features of Hiranandani in the apparatus of Odizzio because Odizzio already discloses analyzing multiple items and Hiranandani is merely demonstrating that the analysis can be as to a first and second attribute. Additionally, it would have been obvious to have included wherein the instructions are executable by the processor to cause the electronic device to: when a count of the multiple matched items is greater than or equal to a prespecified count, the matching item is identified from among the list using the second attribute, in addition to the first attribute as taught by Hiranandani because product matching and displays are well-known and the use of it in a product matching augmented reality system would have provided users with product recommendations that account for the environment in which the user will use the product (Hiranandani: [0004-0005]).
The examiner notes: The limitation “when a count of the multiple matched items is greater than or equal to a prespecified count, the matching item is identified from among the list using the second attribute, in addition to the first attribute,” is conditional and does not specify what happens when the count is less than a prespecified count, accordingly this limitation is granted little to no patentable weight.

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Odizzio, in view of previously cited Bedi (US 20120062596 A1), hereinafter Bedi.

In regards to claim 14, Odizzio discloses the apparatus of claim 1. Yet Odizzio does not explicitly disclose wherein the first attribute used to identify the matching item includes one of a current location of the electronic device and a current date. 
However Bedi teaches a similar object recognition method (Bedi: [abstract]), including that the first attribute used to identify the matching item includes one of a current location of the electronic device and a current date (Bedi: [0051] – “the search and comparison operation could be narrowed down to a limited set of operations by using the location of the user with the mobile device as an information to reduce the number of items that require querying”; [0061] – “store the date the consumer purchased the products…Based on previous purchases an estimate of the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the location and time of Bedi in the apparatus of Odizzio because Odizzio already discloses feature matching and Bedi is merely demonstrating that the features can be location or date. Additionally, it would have been obvious to have included that the first attribute used to identify the matching item includes one of a current location of the electronic device and a current date as taught by Bedi because location and date matching are well-known and the use of it in a product matching augmented reality apparatus would have saved customers time (Bedi: [0002-0003]).

Response to Arguments
Applicant’s arguments, filed 08/31/2021, have been fully considered.

35 U.S.C. § 112
Applicant argues the claims are definite (Remarks page 6). The examiner disagrees. While the examiner acknowledges that the amendments have resolved some 112(b) issues, the amendments have given rise to new 112(b) rejections, as discussed above in the 112(b) rejection.

35 U.S.C. § 101
Applicant argues the claims are not directed to an abstract idea because “the independent Claims lack mention of the basic, fundamental steps to managing "sales activities" which would typically include at least receiving some kind of payment consideration, and executing a 
Applicant argues the claims are integrated into a practical application because the limitations “clearly represent ‘additional elements’ which apply the judicial exception in ‘meaningful ways’ beyond generic linking…the mere inclusion of the same absolutely precludes the invention from claiming a monopoly on generic sales activities; matching of items to user wish-lists” (Remarks pages 9-14). The examiner disagrees. The 2019 PEG sets firth various considerations to take into account in determining whether claims are integrated into a practical application. Included in these considerations is whether an additional element applies or uses the 

35 U.S.C. § 103
Applicant argues that the combination of Bedi and Bastov fails to teach the claim as amended (Remarks pages 7-9). The examiner notes that the combination of Bedi and Bastov is no longer cited as teaching the amended claim and accordingly this argument is moot.

Conclusion
Previously cited Zises (US 10275825 B2) teaches an image analysis method for pinpointing items on a shelf. The pinpointed items are items a user has added to a shopping list. The shape of the items is outlined within a camera interface.
Previously cited Klein et al. (US 20140100996 A1) teaches an augmented reality shopping display. The display of items includes augmented reality markers which are outlines of items. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969. The examiner can normally be reached Monday-Friday from 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625